Title: From Benjamin Franklin to Joseph Priestley, 7 June 1782
From: Franklin, Benjamin
To: Priestley, Joseph


Dear Sir,Passy, near Paris, June 7. 1782.
I received your kind Letter of the 7th of April, also one of the 3d of May. I have always great Pleasure in hearing from you, in learning that you are well, and that you continue your Experiments. I should rejoice much if I could once more recover the Leisure to search with you into the Works of Nature, I mean the inanimate, not the animate or moral Part of them. The more I discover’d of the former, the more I admir’d them; the more I know of the latter, the more I am disgusted with them. Men I find to be a Sort of Beings very badly constructed, as they are generally more easily provok’d than reconcil’d, more dispos’d to do Mischief to each other than to make Reparation, much more easily deceiv’d than undeceiv’d, and having more Pride & even Pleasure in killing than in begetting one another, for without a Blush they assemble in great Armies at Noon Day to destroy, and when they have kill’d as many as they can, they exaggerate the Number to augment the fancied Glory; but they creep into Corners or cover themselves with the Darkness of Night, when they mean to beget, as being asham’d of a virtuous Action. A virtuous Action it would be, and a vicious one the killing of them, if the Species were really worth producing or preserving; but of this I begin to doubt. I know you have no such Doubts, because in your Zeal for their Welfare, you are taking a great deal of Pains to save their Souls. Perhaps as you grow older you may look upon this as a hopeless Project, or an idle Amusement, repent of having murdered in mephitic Air so many honest harmless Mice, and wish that to prevent Mischief you had used Boys and Girls instead of them. In what light we are view’d by superior Beings, may be gather’d from a Piece of late West India News, which possibly has not yet reach’d you. A young Angel of Distinction being sent down to this World on some Business for the first time, had an old Courier-Spirit assign’d him as a Guide. They arriv’d over the Seas of Martinico in the middle of the long Day of obstinate Fights between the Fleets of Rodney & DeGrasse. When thro’ the Clouds of Smoke he saw the Fire of the Guns, the Decks cover’d with mangled Limbs, & Bodies dead or dying, the Ships sinking, burning, or blown into the Air, and the Quantity of Pain, Misery, and Destruction the Crews yet alive were thus with so much Eagerness dealing round to one another; he turn’d angrily to his Guide, & said, You blundering Blockhead, you are ignorant of your Business; you undertook to conduct me to the Earth, and you have brought me into Hell!— No, Sir, says the Guide; I have made no Mistake; this is really the Earth, and these are Men. Devils never treat one another in this cruel manner; they have more Sense, and more of what Men (vainly) call Humanity!
But to be serious, my dear old Friend, I love you as much as ever, and I love all the honest Souls that meet at the London Coffeehouse. I only wonder how it happen’d that they and my other Friends in England, came to be such good Creatures in the midst of so perverse a Generation. I long to see them and you once more, and I labour for Peace with more earnestness, that I may again be happy in your sweet Society.
I show’d your Letter to the Duke de Rochefoucault, who thinks with me that the new Experiments you have made are extreamly curious; and he has given me thereupon a Note which I inclose, and I request you would furnish me with the Answer desired.
Yesterday the Count du Nord was at the Academy of Sciences, when sundry Experiments were exhibited for his Entertainment; among them one by M. Lavoisier, to show that the strongest Fire we yet know, is made in a Charcoal blown upon with dephlogisticated Air. In a Heat so produc’d he melted Platina presently, the Fire being much more powerful than that of the strongest burning Mirror.
Adieu, and believe me ever, Yours most affectionately.
Reverend Dr Priestly
